UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6153



GARY SLEZAK,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director of the South Caro-
lina Department of Corrections, in his offi-
cial and individual capacities,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood.   Cameron McGowan Currie, District
Judge. (CA-99-1798-22RB)


Submitted:     May 31, 2001                   Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Slezak, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary R. Slezak appeals from the denial of relief on his 42

U.S.C.A. § 1983 (West Supp. 2000) complaint.   We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.* Slezak v. Catoe, No. CA-99-1798-22RB (D.S.C. Sept. 7, 2000;

filed Nov. 14, 2000, entered Nov. 17, 2000; Dec. 19, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court states in its November 2000
order that Slezak retained the right to pursue claims other than
his First Amendment claim, its September 2000 order states that
summary judgment was entered against Slezak with prejudice as to
all other claims. Therefore, the statement in the court’s November
2000 order is erroneous.


                                2